               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3092

vs.                                                    TRIAL ORDER

ROBERT HARRY GOODMAN, JR.,

                   Defendant.

      The trial of this case previously scheduled for next week presents several
scheduling conflicts for the Court. Upon consultation with the parties,
including discussion of whether the case should be reassigned to another
district judge for trial next week, the parties have agreed that continuance to
February 10, 2020 is an appropriate course of action. Accordingly,


      IT IS ORDERED:


      1.    The jury trial of the above-captioned criminal case before the
            undersigned judge is continued until 9:15 a.m. on Monday,
            February 10, 2020, or as soon thereafter as the case may be
            called, in Courtroom 1, Robert V. Denney Federal Building and
            U.S. Courthouse, 100 Centennial Mall North, Lincoln, Nebraska,
            for a duration of 3 trial days. This case shall be the first listed on
            the Court's trial docket for that week.


      2.    The ends of justice served by continuance of this trial outweigh the
            interest of the public and the defendant in a speedy trial, due to
            the need to accommodate the parties and witnesses by establishing
     a date certain for trial of this case, and the time between today's
     date and February 10, 2020 shall be deemed excludable time in
     any computation of time under the requirements of the Speedy
     Trial Act. Failure to promptly object to this order will be deemed a
     waiver of any right to later claim the time should not have been
     excluded under the Speedy Trial Act.


3.   A pretrial conference is scheduled to be held before the
     undersigned judge in chambers at 8:30 a.m. on Monday,
     February 10, 2020.


4.   The filing, briefing, and hearing of pretrial motions, including ex
     parte motions and applications, shall be governed by NECrimR
     12.1 to 12.6. Motions shall be filed on or before Wednesday,
     February 5, 2020. Counsel must immediately notify the Court of
     any pretrial motion requiring an evidentiary hearing outside the
     presence of the jury.


5.   The plaintiff shall file and serve on opposing counsel on or before
     Thursday, February 6, 2020, as appropriate, all proposed jury
     instructions, trial briefs, suggested verdict forms, and witness
     lists. In particular, the plaintiff's witness list shall include the full
     name and address of each witness whom the party may call to
     testify at trial.


6.   The defendant is also encouraged to provide the Court, on or before
     Thursday, February 6, 2020, proposed jury instructions and a




                                -2-
      trial brief. Any materials so submitted shall not be disclosed to the
      plaintiff unless the defendant specifies otherwise.


7.    Exhibits must be listed before trial on exhibit forms available from
      the Clerk's office or on the Court's external web page at
      http://www.ned.uscourts.gov/forms.     The    exhibits   should   be
      numbered as provided by NECrimR 12.7.


8.    The courtroom deputy will take custody of the exhibits after they
      are received by the Court.


9.    Parties shall deliver to the undersigned's chambers, on or before
      Thursday, February 6, 2020, trial copies of all exhibits in a
      three-ring binder organized for use by dividers or tabs. Exhibits
      provided by the defendant shall not be disclosed to the plaintiff
      unless the defendant specifies otherwise.


10.   If a party will use a deposition at trial, the proponent must supply
      the Court with a copy of the deposition. If less than the whole
      deposition will be used, the copy must highlight the portions to be
      introduced. The proponent must also supply the Court with a list
      or index identifying by page and line the portions to be introduced.
      If a party objects to the introduction of deposition testimony, that
      party must supply the Court with a list specifying the precise
      nature of each objection and identifying its location by page and
      line.




                                -3-
11.   At 9:15 a.m. on the first day of trial, the Court will meet with
      counsel and clients, on the record in the courtroom. This will be an
      opportunity to dispose of any motions and last minute matters,
      prior to trial. Voir dire will commence immediately thereafter.


12.   Each subsequent day of trial will begin at 8:45 a.m. unless the
      Court directs otherwise.


13.   Questioning of witnesses will be limited to direct examination,
      cross-examination, and redirect examination unless the Court
      allows further examination.


14.   The Court will conduct an initial voir dire of the prospective panel.
      Counsel will be permitted to conduct follow-up voir dire in areas
      not covered by the Court's examination or in an area which may
      justify further examination in view of a prospective juror's
      response during the Court's voir dire.


15.   Witnesses who do not appear to testify when scheduled will be
      considered withdrawn. The trial will then proceed with the
      presentation of any remaining evidence.


16.   A list of the equipment available in the courtroom, and a virtual
      tour of the courtroom, is available on the Court's external web page
      at http://www.ned.uscourts.gov/attorney/courtroom-technology.




                                 -4-
17.   Counsel shall notify the courtroom deputy at least a week in
      advance if the services of an interpreter will be required for a
      hearing or trial.


Dated this 8th day of January, 2020.

                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -5-
